              Case 18-12491-CSS        Doc 211      Filed 12/04/18   Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                               )                    Chapter 11
In re:                         )
                               )                    Case No. 18-12491 (CSS)
PROMISE HEALTHCARE GROUP, LLC, )
et al.,                        )                    Jointly Administered
                               )
                               )
                  Debtors.     )

                            REQUEST FOR SPECIAL NOTICE

         PLEASE TAKE NOTICE that Oracle America, Inc. hereby requests that notice of any

and all proceedings in the above captioned case be given to its attorneys and such notice should

be addressed as follows:

                                    Amish R. Doshi, Esq.
                                  Doshi Legal Group, P.C.
                               1979 Marcus Avenue, Suite 210E
                                  Lake Success, NY 11042
                                E-Mail: amish@doshilegal.com

Dated: December 4, 2018                       Respectfully Submitted,
       Lake Success, New York

                                              By:           /s/ Amish R. Doshi
                                                     Amish R. Doshi, Esq.
                                              DOSHI LEGAL GROUP, P.C.
                                              1979 Marcus Avenue, Suite 201E
                                              Lake Success, NY 11042
                                              Tel (516) 622-2335
                                              E-Mail:       amish@doshilegal.com

                                              Attorneys for Oracle America, Inc.
               Case 18-12491-CSS        Doc 211      Filed 12/04/18     Page 2 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

                               )                     Chapter 11
In re:                         )
                               )                     Case No. 18-12491 (CSS)
PROMISE HEALTHCARE GROUP, LLC, )
et al.,                        )                     Jointly Administered
                               )
                               )
                  Debtors.     )


                                CERTIFICATE OF SERVICE

         I, Amish R. Doshi, hereby certify that on December 4, 2018, I served a copy of Request

For Special Notice on the parties listed on the attached service list via regular mail. In addition,

the parties entitled to receive notice by the Court’s CM-ECF system were sent an email

notification of such filing by the Court’s CM-ECF System.


                                      _/s/ Amish R. Doshi___________
                                      Amish R. Doshi




                                                 2
             Case 18-12491-CSS       Doc 211     Filed 12/04/18   Page 3 of 3




                                    SERVICE LIST

Stuart M. Brown, Esq.                          Prime Clerk LLC
Kaitlin MacKenzie Edelman, Esq.                c/o Promise Healthcare Group Bankruptcy
DLA Piper LLP                                  Team
1201 N. Market Street, Suite 2100              850 3rd Avenue, Suite 412
Wilmington, DE 19801                           Brooklyn, NY 11232

John Tishler, Esq.                             Brya Michele Keilson, Esq.
Katie G. Stenberg, Esq.                        Office Of US Trustee
Blake D. Roth, Esq.                            844 King Street, Suite 2207, Lockbox 35
Tyler N. Layne, Esq.                           Wilmington, DE 19899
Waller Lansden Dortch & Davis, LLP
511 Union Street, Suite 2700
Nashville, TN 37219




                                           3
